IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 592 MAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
WAYNE O. CRIPPEN,                  :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 593 MAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
WAYNE O. CRIPPEN,                  :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 594 MAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
WAYNE O. CRIPPEN,                  :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 595 MAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                            :
                                            :
WAYNE O. CRIPPEN,                           :
                                            :
                  Petitioner                :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.




      [592 MAL 2020, 593 MAL 2020, 594 MAL 2020 and 595 MAL 2020] - 2